Exhibit 10.14

 

SENIOR PREFERRED STOCK AMENDMENT AGREEMENT

 

 

dated as of

 

 

July 23, 2004

 

 

among

 

 

DECRANE AIRCRAFT HOLDINGS, INC.,

 

DECRANE HOLDINGS CO.

 

and

 

THE HOLDERS SET FORTH ON THE SIGNATURE PAGES HERETO

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

 

AMENDMENT

 

 

 

Section 1.01.  Consent to Amendment

 

Section 1.02.  Closing

 

 

 

ARTICLE 2

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND DECRANE HOLDINGS

 

 

 

Section 2.01.  No Default Under Credit Agreement

 

Section 2.02.  Authorizations

 

Section 2.03 . Governmental Authorization

 

Section 2.04.  Non-Contravention

 

Section 2.05.  Litigation

 

 

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES OF THE HOLDERS

 

 

 

Section 3.01.  Ownership of Existing Preferred Stock

 

Section 3.02.  Authorization of Agreement

 

Section 3.03.  Non-Contravention

 

Section 3.04.  Investment Purposes

 

Section 3.05.  Inspections; No Other Representations

 

Section 3.06 . Taxpayer Identification Number

 

 

 

ARTICLE 4

 

COVENANTS

 

 

 

Section 4.01.  Covenants of the Company and DeCrane Holdings

 

Section 4.02.  Covenants of the Holders

 

 

 

ARTICLE 5

 

CONDITIONS TO THE CLOSING

 

 

 

Section 5.01.  Conditions to Obligation of Each Party

 

Section 5.02.  Conditions to the Obligations of the Holders

 

Section 5.03.  Conditions to the Obligations of the Company and DeCrane Holdings

 

 

 

ARTICLE 6

 

SURVIVAL; INDEMNIFICATION

 

 

 

Section 6.01.  Survival

 

Section 6.02.  Indemnification

 

 

--------------------------------------------------------------------------------


 

ARTICLE 7

MISCELLANEOUS

 

Section 7.01.  Notices

 

Section 7.02.  No Waivers; Amendments

 

Section 7.03.  Waiver of Warrant Requirements

 

Section 7.04.  Termination

 

Section 7.05.  Successors And Assigns

 

Section 7.06.  Limited Recourse and Non-Petition

 

Section 7.07.  Governing Law

 

Section 7.08.  Jurisdiction

 

Section 7.09.  WAIVER OF JURY TRIAL

 

Section 7.10.  Counterparts; Effectiveness

 

Section 7.11.  Expenses

 

Section 7.12.  Entire Agreement

 

Section 7.13.  Captions; Certain Definitions

 

 

 

 

Schedule 1.02

-

Taxpayer Identification Number; Shares of Existing
Preferred Stock and Senior Preferred Stock; Shares of
Common Stock to be Issued

 

Schedule 3.01

-

Ownership of Existing Preferred Stock

 

 

 

 

 

Exhibit A

-

Certificate of Amendment to Certificate of Designations

 

Exhibit B

 

Form of Waiver

 

Exhibit C

-

Form of Registration Rights Agreement Amendment

 

Exhibit D

-

Form of Investors’ Agreement Amendment

 

 

ii

--------------------------------------------------------------------------------


 

SENIOR PREFERRED STOCK AMENDMENT AGREEMENT

 

AGREEMENT dated as of July 23, 2004, among DeCrane Aircraft Holdings, Inc., a
Delaware corporation (the “Company”), DeCrane Holdings Co., a Delaware
corporation (“DeCrane Holdings”), and the other persons set forth on the
signature pages hereto (together with their successors and assigns, each a
“Holder” and together the “Holders”).

 

W  I  T  N  E  S  S  E  T  H :

 

WHEREAS, the Holders are holders of all of the outstanding shares of 16% Senior
Redeemable Exchangeable Preferred Stock Due 2009 of the Company (the “Existing
Preferred Stock”);

 

WHEREAS, the Holders and the Company have agreed to amend certain terms of the
Existing Preferred Stock such that the powers, designations, preferences and
relative, participating, optional and other special rights, and the
qualifications, limitations and restrictions of the Existing Preferred Stock as
amended (the “Senior Preferred Stock”) shall be as set forth in Exhibit A (the
“Certificate of Designations”);

 

WHEREAS, in connection with, and in consideration for, the amendment of the
Existing Preferred Stock, DeCrane Holdings will also issue certain shares of
common stock, par value $.01 per share, of DeCrane Holdings (the “Common Stock”)
to the Holders as provided herein;

 

WHEREAS, in connection with the amendment of the Existing Preferred Stock, the
Company will enter into an amendment (the “Credit Agreement Amendment”) to the
Third Amended and Restated Credit Agreement dated as of May 11, 2000 among the
Company, the lenders party thereto and Credit Suisse First Boston (as successor
to DLJ Capital Funding, Inc.), as administrative agent and syndication agent for
the lenders (as amended prior to the date hereof and by the Credit Agreement
Amendment, the “Senior Credit Agreement”)

 

WHEREAS, in connection with the amendment of the Existing Preferred Stock, the
Company will enter into an amendment  (the “Second Lien Credit Agreement
Amendment”) to the Second Lien Credit Agreement dated as of December 22, 2003
among the Company, the lenders party thereto and Credit Suisse First Boston,
acting through its Cayman Islands Branch, as administrative agent and
syndication agent for the lenders (as amended prior to the date hereof and by
the Second Lien Credit Agreement Amendment, the “Second Lien Credit Agreement”);

 

WHEREAS, concurrently with the amendment of the Existing Preferred Stock, the
Company will exchange a portion of the 12% Senior Subordinated Notes Due 2008
(the “Old Notes”) for new 17% Senior Discount Notes Due 2008 (the “New Notes”)
to be issued pursuant to the provisions of an indenture, dated

 

--------------------------------------------------------------------------------


 

as of the Closing Date (as defined herein) (the “Indenture”) among the Company,
the Guarantors named therein and U.S. Bank National Association, as Trustee;

 

WHEREAS, concurrently with the amendment of the Existing Preferred Stock,
DeCrane Holdings will obtain waivers of certain rights from holders of more than
99% of the outstanding shares of its 14% Senior Redeemable Exchangeable
Preferred Stock Due 2009 (the “Junior Preferred Stock”) pursuant to a waiver
substantially in the form attached hereto as Exhibit B (the “Junior Preferred
Stock Waiver”); and

 

WHEREAS, the Holders and the Company will enter into Amendment No. 2 to the
Senior Preferred Stock Registration Rights Agreement dated as of June 30, 2000
among the Company and the stockholders named therein (as the same may be amended
from time to time, the “Registration Rights Agreement”), substantially in the
form attached hereto as Exhibit C (the “Registration Rights Agreement
Amendment”) and DeCrane Holdings, with the approval of its board of directors
and the holders of at least 75% of the outstanding shares of common stock and
preferred stock of DeCrane Holdings, will enter into Amendment No. 2 to the
Amended and Restated Investors’ Agreement dated October 6, 2000 among DeCrane
Holdings, the Company and the stockholders named therein (as the same may be
amended from time to time, the “Investors’ Agreement”), substantially in the
form attached hereto as Exhibit D (the “Investors’ Agreement Amendment”).

 

NOW THEREFORE, the parties hereto agree as follows:

 

ARTICLE 1
AMENDMENT

 

Section 1.01.  Consent to Amendment. Subject to the terms and conditions set
forth herein and in reliance on the representations and warranties contained
herein, the Company agrees to amend the Certificate of Designations, Preferences
and Rights of 16% Senior Redeemable Exchangeable Preferred Stock Due 2009 so
that the powers, designations, preferences and relative, participating, optional
and other special rights, and the qualifications, limitations and restrictions
of the Senior Preferred Stock shall be as set forth in the Certificate of
Designations, and each Holder consents to such amendment, which amendment shall
be effective on the Closing Date (as defined herein).

 

Section 1.02.  Closing.  The closing (the “Closing”) of the amendment of the
Existing Preferred Stock and the issuance of the Common Stock hereunder, as
consideration for the amendment of the Existing Preferred Stock, shall take
place at the offices of Davis Polk & Wardwell, 450 Lexington Avenue, New York,
New York, as soon as possible, but in no event later than five (5) business days
after satisfaction of the conditions set forth in Article 5, or at such other
time or place

 

2

--------------------------------------------------------------------------------


 

as the Company, DeCrane Holdings and the Holders may agree, such date is
hereinafter referred to as the “Closing Date”.  On the Closing Date, the Company
will file the Certificate of Designations with the Secretary of State of
Delaware.  At the Closing, each Holder, severally and not jointly, shall
surrender to the Company its Existing Preferred Stock certificates and the
Company shall deliver to each Holder (a) a new certificate for the same number
of shares of Senior Preferred Stock and (b) a certificate for a number of shares
of Common Stock determined by (i) dividing (A) the number of shares of Existing
Preferred Stock held by such Holder immediately prior to the Closing by (B) the
total number of outstanding shares of Existing Preferred Stock immediately prior
to the Closing and (ii) multiplying such quotient by 7.5% of the total number of
shares of Common Stock of DeCrane Holdings outstanding immediately after the
Closing (including for this purpose the total number of shares of Common Stock
issuable upon exercise of the Class A Warrants for the Purchase of Shares of
Common Stock of DeCrane Holdings and the Class B Warrants for the Purchase of
Shares of Common Stock of DeCrane Holdings (collectively, the “Penny
Warrants”)).  Schedule 1.02 hereto sets forth the number of shares of Common
Stock that DeCrane Holdings will issue to each Holder, subject to any changes
that might result from any transfer of shares of the Existing Preferred Stock
and/or any changes in the total number of outstanding shares of Common Stock
between the date hereof and the Closing Date.

 

ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND DECRANE HOLDINGS

 

The Company and DeCrane Holdings represent and warrant to each Holder that:

 

Section 2.01.  No Default Under Credit Agreement.  As of the date hereof, (i) no
Potential Event of Default or Event of Default (each as defined in the Senior
Credit Agreement) has occurred and is continuing, and (ii) the Company is able
to satisfy the conditions to borrowing under the Senior Credit Agreement to
permit the Company to borrow at least $1 of additional debt thereunder pursuant
to the terms thereto on the date hereof.

 

Section 2.02.  Authorizations.  The execution, delivery and performance by the
Company and DeCrane Holdings of this Agreement have been duly authorized by all
necessary corporate action on the part of the Company and DeCrane Holdings. 
Upon the effectiveness of this Agreement, the amendments to the terms of the
Existing Preferred Stock as set forth in the Certificate of Designations shall
have been duly authorized by all necessary corporate action on the part of the
Company.  The issuance of Common Stock to the Holders as provided herein has
been duly authorized by all necessary corporate action on the part of DeCrane
Holdings.  Each of the Registration Rights Agreement Amendment and the
Investors’ Agreement Amendment has been duly authorized

 

3

--------------------------------------------------------------------------------


 

by all necessary corporate action on the part of the Company and DeCrane
Holdings, as applicable.  This Agreement is and, when executed and delivered on
the Closing Date, each of the Credit Agreement Amendment, Second Lien Credit
Agreement Amendment, Registration Rights Agreement Amendment and the Investors’
Agreement Amendment will be, a valid and binding agreement of the Company and
DeCrane Holdings, as applicable, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent transfer and similar
laws affecting creditors’ rights generally and equitable principles of general
applicability and except as rights to indemnification and contribution under the
Registration Rights Agreement or the Investors’ Agreement may be limited under
applicable law.

 

Section 2.03. Governmental Authorization.  Assuming the accuracy of the
representations and warranties of the Holders and their compliance with the
covenants herein, the execution, delivery and performance by the Company and
DeCrane Holdings of this Agreement, the Registration Rights Agreement Amendment
and the Investors’ Agreement Amendment and the consummation of the transactions
contemplated hereby require no material order, license, consent, authorization,
or approval of, or exemption by, or action by or in respect of, or notice to, or
filing or registration with, any governmental body, agency or official, other
than the filing of the Certificate of Designations with the Secretary of State
of Delaware and except as may be required by Federal and state securities laws
with respect to the Company’s obligations under the Registration Rights
Agreement and except as may be required by state securities laws.

 

Section 2.04.  Non-Contravention.  The execution, delivery and performance by
the Company and DeCrane Holdings of this Agreement, the Registration Rights
Agreement Amendment, the Investors’ Agreement Amendment and the Certificate of
Designations do not and will not (i) violate the certificate of incorporation or
bylaws of the Company or DeCrane Holdings or (ii) violate any material
applicable law, rule, regulation, judgment, injunction, order or decree, (iii)
upon obtaining the consents and taking the other actions required to satisfy the
conditions precedent set forth in Article 5, require any material consent or
other action by any person under, constitute a material default under, or give
rise to any material right of termination, cancellation or acceleration of any
right or obligation of the Company or DeCrane Holdings or to a loss of any
material benefit to which the Company or DeCrane Holdings are entitled under any
provision of any agreement or other instrument binding upon the Company or
DeCrane Holdings or any of the Company’s or DeCrane Holdings’ assets or
properties or (iv) result in the creation or imposition of any material lien on
any property or assets of the Company or DeCrane Holdings.

 

Section 2.05.  Litigation.  There is no action, suit, investigation or
proceeding pending against, or to the knowledge of the Company or DeCrane
Holdings, threatened in writing against or affecting the Company or DeCrane
Holdings or any of their respective properties before any court or arbitrator or
any governmental body, agency or official which could reasonably be expected to

 

4

--------------------------------------------------------------------------------


 

have a material adverse effect on the transactions contemplated by this
Agreement.

 

 

ARTICLE 3



REPRESENTATIONS AND WARRANTIES OF THE HOLDERS

 

Each Holder, severally and not jointly, as to itself only, represents and
warrants to the Company and DeCrane Holdings as follows:

 

Section 3.01.  Ownership of Existing Preferred Stock.  Except as set forth on
Schedule 3.01 with respect to a pledge prior to the date hereof, such Holder
has, and on the Closing Date will have valid title to, or a valid “security
entitlement” within the meaning of Section 8-501 of the New York Uniform
Commercial Code in respect of, the shares of Existing Preferred Stock shown on
Schedule 1.02, free and clear of all security interests, claims, liens, equities
or other encumbrances.

 

Section 3.02.  Authorization of Agreement.  The execution, delivery and
performance of this Agreement are within such Holder’s powers and have been duly
authorized by all requisite corporate action on the part of such Holder.  This
Agreement constitutes a valid and binding agreement of such Holder enforceable
in accordance with its terms.  This Agreement has been duly executed and
delivered by such Holder, subject to applicable bankruptcy, insolvency,
fraudulent transfer and similar laws affecting creditors’ rights generally and
equitable principles of general applicability.

 

Section 3.03.  Non-Contravention.  The execution and delivery by such Holder of,
and the performance by such Holder of its obligations under, this Agreement will
not contravene any provision of applicable law or the certificate of
incorporation, by-laws or other organizational document of such Holder or any
material agreement or other instrument binding upon such Holder, or any
judgment, order or decree of any governmental body, agency or court having
jurisdiction over such Holder.

 

Section 3.04.  Investment Purposes.  Such Holder acknowledges that the Senior
Preferred Stock and the Common Stock have not been registered under the
Securities Act or any state securities laws and that the amendment of the
Existing Preferred Stock and the issuance of the Common Stock contemplated
hereby are to be effected pursuant to an exemption from the registration
requirements imposed by such laws, including Section 4(2) under the Securities
Act.  Such Holder is an “accredited investor” within the meaning of Rule 501(a)
under the Securities Act and the shares of Common Stock to be received by it
pursuant to this Agreement are being received for its own account without a view
toward distribution in violation of the Securities Act and such Holder will not
offer, sell, transfer, pledge, hypothecate or otherwise dispose of the Senior
Preferred Stock unless pursuant to a transaction either registered under, or
exempt from

 

5

--------------------------------------------------------------------------------


 

registration under, the Securities Act, it being agreed that Neon Capital
Limited may grant a security interest in the Senior Preferred Stock and the
Common Stock for the benefit of the holders of the Series 95 $5,929,820 Limited
Recourse Pass-Through Secured Notes due 2013 (the “Neon Notes”), subject to
compliance with applicable securities laws.

 

Section 3.05.  Inspections; No Other Representations.  Each Holder is an
informed and sophisticated purchaser, and has engaged expert advisors,
experienced in the evaluation of the transactions contemplated hereunder.  Each
Holder has undertaken such investigation and has been provided with and has
evaluated such documents and information as it has deemed necessary to enable it
to make an informed and intelligent decision with respect to the execution,
delivery and performance of this Agreement.  Each Holder acknowledges that the
Company and DeCrane Holdings have given such Holder complete and open access (to
the extent requested by such Holder) to the key employees and documents of the
Company, DeCrane Holdings and their respective subsidiaries.  Each Holder agrees
to the amendment of the Existing Preferred Stock and the issuance of the Common
Stock on the Closing Date based upon its own inspection, examination and
determination with respect thereto as to all matters, and without reliance upon
any express or implied representations or warranties of any nature made by or on
behalf of or imputed to the Company or DeCrane Holdings, except as expressly set
forth in this Agreement.  Without limiting the generality of the foregoing, each
Holder acknowledges that the Company and DeCrane Holdings make no representation
or warranty with respect to (i) any projections, estimates or budgets delivered
to or made available to the Holder of future revenues, future results of
operations (or any component thereof), future cash flows or future financial
condition (or any component thereof) of the Company and DeCrane Holdings or the
future business and operations of the Company and DeCrane Holdings or (ii) any
other information or documents made available to such Holder or its advisors
with respect to the Company or DeCrane Holdings or their businesses or
operations, except as expressly set forth in this Agreement.

 

Section 3.06. Taxpayer Identification Number.  The number set forth under
“Taxpayer Identification Number” on Schedule 1.02 hereto next to the name of
such Holder is such Holder’s federal taxpayer identification number.

 

ARTICLE 4
COVENANTS

 

Section 4.01.  Covenants of the Company and DeCrane Holdings.  In further
consideration of the agreements of the Holders contained in this Agreement, the
Company and DeCrane Holdings covenant with each of the Holders as follows:

 

6

--------------------------------------------------------------------------------


 

(a)        the Company and DeCrane Holdings will use their commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary or desirable under applicable laws and
regulations to consummate the transactions contemplated by this Agreement;

 

(b)        the Company and DeCrane Holdings will use their commercially
reasonable efforts to obtain or cause to be obtained any consents, approvals or
waivers that are required to be obtained from third parties to any material
contracts in connection with the consummation of the transactions contemplated
by this Agreement; and

 

(c)        in addition to the obligations contained in Section 7.11(a) of the
Securities Purchase Agreement dated as of June 20, 2000 among the Company,
DeCrane Holdings and the purchasers party thereto (the “Securities Purchase
Agreement”), prior to the Closing Date, the Company and DeCrane Holdings agree
that, except as the Company or DeCrane Holdings and their counsel reasonably
determine to be required by law, they will not disclose the identity of the
Holders to any third party without the prior written consent of such Holder,
which consent shall not be unreasonably withheld, except that the Company or
DeCrane Holdings may disclose any Holder’s identity to their advisors and
counsel or to any other Holder that is a party to this Agreement (it being
understood that the Company will be required to publicly file this Agreement and
the Registration Rights Agreement Amendment and the Investors’ Agreement
Amendment with the Securities and Exchange Commission and that DeCrane Holdings
will be required to publicly file this Agreement and the Investors’ Agreement
with the Securities and Exchange Commission, which documents will identify each
Holder).

 

Section 4.02.  Covenants of the Holders.  In further consideration of the
agreements of the Company and DeCrane Holdings contained in this Agreement, each
Holder covenants with the Company and DeCrane Holdings as follows:

 

(a)        in addition to the obligations contained in Section 7.11(b) of the
Securities Purchase Agreement, such Holder and its Affiliates (as defined in
Rule 405 under the Securities Act) will hold, and will use their best efforts to
cause their respective officers, directors, employees, accountants, counsel,
consultants, advisors and agents to hold, in confidence, (i) the existence of
this Agreement or any facts relating to the transaction contemplated by this
Agreement and (ii) all confidential documents and information concerning the
Company or DeCrane Holdings furnished to such Holder or its Affiliates in
connection with the

 

7

--------------------------------------------------------------------------------


 

transactions contemplated by this Agreement, except to the extent that such
information can be shown to have been (A) previously known on a nonconfidential
basis by such Holder, (B) in the public domain through no fault of such Holder
or (C) later lawfully acquired by such Holder from sources other than the
Company or DeCrane Holdings; provided that such Holder may disclose such
information (1) to another Holder, (2) to its officers, directors, employees,
accountants, counsel, consultants, advisors and agents in connection with the
transactions contemplated by this Agreement so long as such persons are informed
by such Holder of the confidential nature of such information and are directed
by such Holder to treat such information confidentially, (3) upon the request or
demand of any governmental authority having jurisdiction over such Holder, (4)
in response to any order of any court or other governmental authority or as may
be required pursuant to any requirement of law or (5) in connection with the
exercise of any remedy hereunder; provided further that Neon Capital Limited
(“Neon”) may disclose such information to (i) the trustee with respect to the
Neon Notes and (ii) to the beneficiaries of the security interest granted by
Neon with respect to the Existing Preferred Stock.  Each Holder shall be
responsible for any failure to treat such information confidentially by such
persons.  The obligation of each Holder and its Affiliates to hold any such
information in confidence shall be satisfied if they exercise the same care with
respect to such information as they would take to preserve the confidentiality
of their own similar information and shall in any event expire six months from
the Closing Date.  If this Agreement is terminated, each Holder and its
Affiliates will, and will use their best efforts to cause their respective
officers, directors, employees, accountants, counsel, consultants, advisors and
agents to, destroy or deliver to the Company or DeCrane Holdings, upon request,
all documents and other materials, and all copies thereof, obtained by such
Holder or its Affiliates or on their behalf from the Company or DeCrane Holdings
in connection with this Agreement that are subject to such confidentiality
provisions;

 

(b)        such Holder will use its commercially reasonable efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary or desirable under applicable laws and regulations to consummate the
transactions contemplated by this Agreement; and

 

(c)        unless this Agreement is terminated in accordance with Section 7.05
hereof, until the Existing Preferred Stock is amended pursuant to the terms of
this Agreement, such Holder will not pledge, sell, contract to sell, grant any
option, right or warrant to purchase, lend or otherwise transfer or dispose of
any shares of the Existing Preferred Stock or any right or interest (voting or
otherwise and including any participation interest) therein, except with the
consent of the Company and DeCrane Holdings or pursuant to Section 1.02 hereof.

 

ARTICLE 5
CONDITIONS TO THE CLOSING

 

Section 5.01.  Conditions to Obligation of Each Party.  The Holders’ consent to
the amendment of the Existing Preferred Stock as set forth in the Certificate of
Designations and the obligations of the Company to amend the Existing Preferred
Stock and of DeCrane Holdings to issue the Common Stock hereunder are subject to
the satisfaction (or, to the extent permitted by law, waiver by such party), at
or prior to the Closing Date, of the following conditions:

 

8

--------------------------------------------------------------------------------


 

(a)        no provision of any applicable law or regulation and no judgment,
injunction, order or decree shall prohibit the consummation of the Closing and
there shall not be threatened, instituted or pending any action, suit,
investigation or proceeding which could reasonably be expected to have a
material adverse effect on the transactions contemplated by this Agreement;

 

(b)        the exchange of the Old Notes for the New Notes shall have been
consummated or shall be consummated concurrently with the Closing;

 

(c)        the Credit Agreement Amendment shall be in full force and effect; and

 

(d)        the Second Lien Credit Agreement Amendment shall be in full force and
effect.

 

Section 5.02.  Conditions to the Obligations of the Holders.  The consent of the
Holders to the amendment of the Existing Preferred Stock as set forth in the
Certificate of Designations is subject to the satisfaction (or, to the extent
permitted by law, waiver by each Holder), at or prior to the Closing Date, of
the following additional conditions:

 

(a)        the representations and warranties of the Company and DeCrane
Holdings contained in this Agreement shall be true and correct in all material
respects, each of the Company and DeCrane Holdings shall have performed and
complied with all covenants and agreements required by this Agreement to be
performed by it or complied with by it at or prior to the Closing Date, and each
Holder shall have received a certificate, dated the Closing Date, signed by an
authorized officer of each of the Company and DeCrane Holdings to the foregoing
effect;

 

(b)        new certificates representing the shares of Senior Preferred Stock
and Common Stock to be issued to the Holders hereunder shall have been prepared
and made available for delivery to the Holders in exchange for Existing
Preferred Stock certificates as provided in Section 1.02;

 

(c)        the Certificate of Designations shall have been filed with the
Secretary of State of Delaware prior to or concurrently with the Closing;

 

(d)        the Company and the DLJ Entities (as defined in the Investors’
Agreement) shall have executed and delivered the Junior Preferred Stock Waiver;

 

(e)        the Company shall have executed and delivered the Registration Rights
Agreement Amendment and the Investors’ Agreement Amendment and DeCrane Holdings,
with the approval of its board of directors and the holders of at least 75% of
the outstanding shares of common stock and preferred stock of DeCrane Holdings,
shall have executed and delivered the Investors’ Agreement Amendment;

 

9

--------------------------------------------------------------------------------


 

(f)         The Holders shall have received copies of each of the Credit
Agreement Amendment, the Second Lien Credit Agreement Amendment, the Exchange
Agreement relating to the exchange of the Old Notes for the New Notes and the
Indenture for the New Notes, each of which shall be in full force and effect and
no term or condition thereof shall have been amended, waived or otherwise
modified without the prior consent of the Holders;

 

(g)        the Company shall have delivered to each Holder an opinion of  Davis
Polk & Wardwell, special counsel to the Company and DeCrane Holdings, dated the
Closing Date, in form and substance reasonably satisfactory to the Holders, to
the effect that (subject to appropriate assumptions and limitations):

 

(i)            the Company and DeCrane Holdings are validly existing and in good
standing under the laws of the State of Delaware with corporate power to enter
into the amendment;

 

(ii)           the Common Stock to be issued pursuant to this Agreement has been
duly authorized by DeCrane Holdings and, when issued and delivered to the
Holders, will be fully paid and nonassessable;

 

(iii)          the filing of the Certificate of Designations by the Company in
the State of Delaware and the issuance by DeCrane Holdings of the Common Stock
pursuant to this Agreement do not (A) contravene the Certificate of
Incorporation or By-laws of DeCrane Holdings or of the Company, (B) contravene
the Indenture, the indenture governing the Old Notes, the Credit Agreement or
the Second Lien Credit Agreement or (C) violate any New York or federal law that
in our experience are normally applicable to transactions of this type; provided
that Davis Polk & Wardwell expresses no opinion as to federal or state
securities laws;

 

(iv)          each of this Agreement, the Investors’ Agreement Amendment and the
Registration Rights Agreement Amendment has been duly authorized, executed and
delivered by each of the Company and DeCrane Holdings (to the extent party
thereto) and is a valid and binding agreement of the Company and DeCrane
Holdings (to the extent party thereto) in each case enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, fraudulent
transfer and similar laws affecting creditors’ rights generally and equitable
principles of general applicability and except (x) as such enforcement may be
limited by bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting creditors’ rights generally, (y) as such enforcement is subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (z) to the extent that a
waiver of the rights under any usury or stay law may be unenforceable, we
express no opinion, however, as to the applicability (and, if applicable, the
effect) of Section 548 of the United States Bankruptcy Code or any

 

10

--------------------------------------------------------------------------------


 

comparable provision of state law to the questions addressed above or on the
conclusions expressed with respect thereto;

 

(v)           the Certificate of Designations has been duly authorized by all
necessary corporate action on the part of the Company;

 

(vi)          the New Notes have been duly authorized by the Company and, when
executed and authenticated in accordance with the provisions of the Indenture
and issued to the Holders in exchange for the Old Notes in accordance with the
terms of the Exchange Agreement, will be entitled to the benefits of the
Indenture and will be valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, except (x) as such
enforcement may be limited by bankruptcy, insolvency, fraudulent conveyance or
similar laws affecting creditors’ rights generally, (y) as such enforcement is
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (z) to the
extent that a waiver of the rights under any usury or stay law may be
unenforceable, we express no opinion, however, as to the applicability (and, if
applicable, the effect) of Section 548 of the United States Bankruptcy Code or
any comparable provision of state law to the questions addressed above or on the
conclusions expressed with respect thereto;

 

(vii)         the Indenture has been duly authorized, executed and delivered by
each of the Company and each of the affiliates of the Company set forth on the
signature pages of the Indenture as Guarantors (the “Guarantors”) organized
under the laws of Delaware (the “Delaware Guarantors”) and is a valid and
binding agreement of the Company, and (assuming due authorization, execution and
delivery by each other Guarantor (the “Non-Delaware Guarantors”)) the
Guarantors, enforceable in accordance with its terms, except (x) as such
enforcement may be limited by bankruptcy, insolvency, fraudulent conveyance or
similar laws affecting creditors’ rights generally, (y) as such enforcement is
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (z) to the
extent that a waiver of the rights under any usury or stay law may be
unenforceable, we express no opinion, however, as to the applicability (and, if
applicable, the effect) of Section 548 of the United States Bankruptcy Code or
any comparable provision of state law to the questions addressed above or on the
conclusions expressed with respect thereto; and

 

(viii)        each of the Delaware Guarantors has duly authorized its Guarantee
of the New Notes; assuming each of the Non-Delaware Guarantors has duly
authorized its Guarantee of the New Notes, when the New Notes and the Guarantee
evidenced thereon have been executed and authenticated in accordance with the
terms of the Indenture and issued to

 

11

--------------------------------------------------------------------------------


 

 the Holders in exchange for the Old Notes in accordance with the terms thereof,
the Guarantee of each Guarantor will be the legally valid and binding obligation
of such Guarantor, enforceable against such Guarantor in accordance with its
terms, except (x) as such enforcement may be limited by bankruptcy, insolvency,
fraudulent conveyance or similar laws affecting creditors’ rights generally, (y)
as such enforcement is subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and (z) to the extent that a waiver of the rights under any usury or stay law
may be unenforceable, we express no opinion, however, as to the applicability
(and, if applicable, the effect) of Section 548 of the United States Bankruptcy
Code or any comparable provision of state law to the questions addressed above
or on the conclusions expressed with respect thereto.

 

(h)        all fees and expenses payable to the Holders on or prior to the
Closing Date shall have been paid in full; and

 

(i)         each Holder shall have received all documents reasonably requested
by it relating to the existence of the Company and DeCrane Holdings and the
corporate authority for entering into this Agreement and the consummation of the
transactions contemplated hereby, all in form and substance reasonably
satisfactory to it.

 

Section 5.03.  Conditions to the Obligations of the Company and DeCrane
Holdings.  The obligation of the Company to amend the Existing Preferred Stock
and the obligation of DeCrane Holdings to issue the Common Stock pursuant to
this Agreement are subject to the satisfaction (or, to the extent permitted by
law, waiver by each Holder), at or prior to the Closing Date, of the following
additional conditions:

 

(a)        the representations and warranties of the Holders contained in this
Agreement shall be true and correct in all material respects;

 

(b)        the Holders shall have executed and delivered the Registration Rights
Agreement Amendment and the Investors’ Agreement Amendment; and

 

(c)        the Company and DeCrane Holdings shall have received all documents
reasonably requested by it relating to the existence of each Holder and the
authority for entering into this Agreement and the consummation of the
transactions contemplated hereby, all in form and substance reasonably
satisfactory to it.

 

12

--------------------------------------------------------------------------------


 

ARTICLE 6
SURVIVAL; INDEMNIFICATION

 

Section 6.01.  Survival.  The representations and warranties of the parties
hereto contained in this Agreement shall survive the execution and delivery of
this Agreement.

 

Section 6.02.  Indemnification.  (a) The Company and DeCrane Holdings hereby
indemnify, jointly and severally, each Holder and its affiliates, limited
partners, general partners, directors, members, officers and employees against
and agrees to hold each of them harmless from any and all damage, loss,
liability and expense (including, without limitation, reasonable expenses of
investigation and reasonable attorneys’ fees and expenses in connection with any
action, suit or proceeding) (“Damages”) incurred or suffered by any such party
arising out of any misrepresentations or breach of warranty, covenant or
agreement made or to be performed by the Company and DeCrane Holdings pursuant
to this Agreement.

 

(b)        After the Closing Date, this Section 6.02 will provide the exclusive
remedy for the Holders for any misrepresentation, breach of warranty, covenant
or other agreement or other claim arising out of this Agreement or the
transactions contemplated hereby except to the extent any such claim is in
respect of fraud.  The Company shall retain all remedies available at law for
any misrepresentation, breach of warranty, covenant or other agreement or other
claim arising out of this Agreement or the transactions contemplated hereby.

 

ARTICLE 7
MISCELLANEOUS

 

Section 7.01.  Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission) and shall
be given,

 

if to the Holders, to:

 

DLJ Investment Partners II, L.P.
DLJ Investment Partners, L.P.
DLJIP II Holdings, L.P.
11 Madison Avenue
New York, NY 10010
Attention:  Rob Petrini
Facsimile:  (212) 448-3220

 

with a copy (which shall not constitute notice to any Holder) to:

 

Cahill Gordon & Reindel LLP
80 Pine Street



13

--------------------------------------------------------------------------------


 

 

New York, NY 10005
Attention:  John Schuster
Facsimile:  (212) 269-5420

 

and

 

Putnam Investment Management, LLC
Putnam Fiduciary Trust Company
One Post Office Square
Boston, MA 02109
Attention:  Michael DeFao, Senior Vice President
Facsimile:  (617) 292-1625

 

with a copy (which shall not constitute notice to any Holder) to:

 

Ropes & Gray LLP
One International Place
Boston, MA 02110
Attention:  Don De Amicis, Esq.
Facsimile:  (617) 951-7050

 

and

 

Neon Capital Limited
P.O. Box 1984 GT
Elizabethan Square
Georgetown, Grand Cayman
Cayman Islands, British West Indies
Attention:  Neil Ross/Scott Macdonald
Facsimile:  (345) 949-5223

 

if to the Company, to:

 

DeCrane Aircraft Holdings, Inc.
2361 Rosecrans Avenue, Suite 180
El Segundo, California 90245
Attention:  Chief Financial Officer
Facsimile:  (310) 643-5106

 

with a copy (which shall not constitute notice to the Company) to:

 

Davis Polk & Wardwell
450 Lexington Avenue
New York, New York 10017
Attention:  Nancy L. Sanborn, Esq.
Facsimile:  (212) 450-3800

 

14

--------------------------------------------------------------------------------


 

if to DeCrane Holdings, to:

 

DeCrane Holdings Co.
2361 Rosecrans Avenue, Suite 180
El Segundo, California 90245
Attention:  Chief Financial Officer
Facsimile:  (310) 643-5106

 

with a copy (which shall not constitute notice to DeCrane Holdings) to:

 

Davis Polk & Wardwell
450 Lexington Avenue
New York, New York 10017
Attention:  Nancy L. Sanborn, Esq.
Facsimile:  (212) 450-3800

 

All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5 p.m. in the
place of receipt and such day is a business day in the place of receipt. 
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding business day in the place of receipt.

 

Section 7.02.  No Waivers; Amendments. (a) No failure or delay on the part of
any party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

 

(b)        Any provision of this Agreement may be amended or waived if, but only
if, such amendment or waiver is in writing and is signed by all parties hereto.

 

Section 7.03.  Waiver of Warrant Requirements.  In connection with the issuance
of the Common Stock, each Holder hereby waives the requirement that notice must
be given to such Holder under Sections (h)(2) and (h)(11) of the Penny Warrants
held by such Holder.  Each such Holder also hereby waives the requirement that
DeCrane Holdings file an officers’ certificate setting forth the adjusted
exercise price for the Penny Warrants, the facts requiring such adjustment and
the manner of computing such adjustment as required pursuant to Section (h)(11)
of the Penny Warrants.  It is understood and agreed that there shall be no
adjustment to the exercise price of the Penny Warrants in connection with the
issuance of the Common Stock.

 

Section 7.04.  Termination. (a)  This Agreement shall terminate, prior to the
Closing Date:

 

15

--------------------------------------------------------------------------------


 

(i)            at any time by mutual written agreement of the Company, DeCrane
Holdings and the Holders;

 

(ii)           if there shall be any law or regulation that makes consummation
of the transactions contemplated by this Agreement illegal or otherwise
prohibited or if consummation of the transactions contemplated hereby would
violate any non-appealable final order, decree or judgment of any court or
governmental body having competent jurisdiction, if so determined by the
Company, DeCrane Holdings or the Holders; or

 

(iii)          on July 30, 2004, unless extended to a later date by an
instrument executed by the Company, DeCrane Holdings and the Holders.

 

The party desiring to terminate this Agreement pursuant to 7.04 shall give
notice of such termination to the other parties.

 

(b)        If this Agreement is terminated as permitted by 7.04, such
termination shall be without liability of any party (or any stockholder,
director, officer, employee, agent, consultant or representative of such party)
to the other parties to this Agreement; provided that if such termination shall
result from the (i) willful failure of any party to fulfill a condition to the
performance of the obligations of the other parties, (ii) failure to perform a
covenant of this Agreement or (iii) breach by any party hereto of any
representation or warranty or agreement contained herein, such party shall be
fully liable for any and all damages incurred or suffered by the other party as
a result of such failure or breach.

 

Section 7.05.  Successors And Assigns. The Company or DeCrane Holdings may not
assign any of their respective rights and obligations hereunder without the
prior written consent of the Holders.  No Holder may assign any of its rights or
obligations hereunder without the prior written consent of the Company and
DeCrane Holdings.  This Agreement shall be binding upon the Company, DeCrane
Holdings and the Holders and their respective successors and permitted assigns.

 

Section 7.06.  Limited Recourse and Non-Petition.  Claims against each Holder
arising out of this Agreement shall be limited to the economic value of such
Holders’ Senior Preferred Stock and any payments or distributions with respect
to such Holder’s Senior Preferred Stock, and the Company shall have no recourse
against the Holder for any obligation with respect to this Agreement beyond the
economic value of the Senior Preferred Stock and any payments or distributions
with respect to the Senior Preferred Stock, and should the amount of any such
obligation exceed the economic value of such Holder’s Senior Preferred Stock and
such payments or distributions, the Company shall not be entitled to petition
for the dissolution or winding-up of such Holder.

 

16

--------------------------------------------------------------------------------


 

Section 7.07.  Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of New York, without regard to the choice
of law rules of such state.

 

Section 7.08.  Jurisdiction. Except as otherwise expressly provided in this
Agreement, the parties hereto agree that any suit, action or proceeding seeking
to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought in the United States District Court for the Southern District of New
York or any New York State court sitting in New York City, so long as one of
such courts shall have subject matter jurisdiction over such suit, action or
proceeding, and that any cause of action arising out of this Agreement shall be
deemed to have arisen from a transaction of business in the State of New York,
and each of the parties hereby irrevocably consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding which is brought in any such court has been brought in an
inconvenient forum.  Process in any such suit, action or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.  Without limiting the foregoing, each party
agrees that service of process on such party as provided in this Section shall
be deemed effective service of process on such party.

 

Section 7.09.  WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

Section 7.10.  Counterparts; Effectiveness.  This Agreement may be executed in
any number of counterparts each of which shall be an original with the same
effect as if the signatures thereto and hereto were upon the same instrument. 
This Agreement shall become effective when each party hereto shall have received
a counterpart hereof signed by the other parties hereto.  No provision of this
Agreement is intended to confer upon any person other than the parties hereto
any rights or remedies hereunder

 

Section 7.11.  Expenses.  Except as otherwise provided in Article 6 herein, all
costs and expenses incurred in connection with this Agreement shall be paid by
the party incurring such cost or expense; provided however, that the Company
shall pay the reasonable fees and expenses of (i) Cahill Gordon & Reindel LLP,
special counsel to certain Holders and (ii) Ropes & Gray LLP, special counsel to
certain other Holders, in each case to the extent incurred in connection with
the negotiation, execution and delivery of this Agreement and the transactions
contemplated hereby; provided further that the fees and expenses payable by the

 

17

--------------------------------------------------------------------------------


 

Company pursuant to the foregoing proviso shall not exceed $55,000 with respect
to Cahill Gordon & Reindel LLP and $20,000 with respect to Ropes & Gray LLP.

 

Section 7.12.  Entire Agreement.  This Agreement, the Registration Rights
Agreement, the Investors’ Agreement, the Certificate of Designations and the
Securities Purchase Agreement (including without limitation the indemnification
provisions contained therein and the Company’s and DeCrane Holdings’ covenants
under Article VI of the Securities Purchase Agreement), which shall survive the
execution and delivery of this Agreement) constitute the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, written or oral, relating to the subject matter
hereof.

 

Section 7.13.  Captions; Certain Definitions. The captions herein are included
for convenience of reference only and shall be ignored in the construction or
interpretation hereof.  All references to “$” or “dollars” shall be to United
States dollars and all references to “days” shall be to calendar days unless
otherwise specified.  Whenever the words “include,” “includes” or “including”
are used in this Agreement, they shall be deemed to be followed by the words,
“without limitation.”

 

[Remainder of page intentionally left blank; next page is signature page]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Senior Preferred Stock
Amendment Agreement to be duly executed by their respective authorized officers
as of the day and year first above written.

 

 

DECRANE AIRCRAFT HOLDINGS, INC.

 

 

 

 

 

By:

  /s/  R. JACK DECRANE

 

 

 

 

Name:  /s/ R. Jack DeCrane

 

 

 

Title:  Chief Executive Officer

 

 

 

 

 

DECRANE HOLDINGS CO.

 

 

 

 

 

By:

  /s/  R. JACK DECRANE

 

 

 

Name:  /s/ R. Jack DeCrane

 

 

 

 

Title:  Chief Executive Officer

 

 

 

 

 

DLJ INVESTMENT PARTNERS II, INC. on behalf of:
DLJ INVESTMENT PARTNERS II, L.P.
DLJ INVESTMENT PARTNERS, L.P.
DLJIP II HOLDINGS, L.P.

 

 

 

 

 

 

By:

  /S/  JOHN M. MORIARTY, JR.

 

 

 

 

Name:  John M. Moriarty, Jr.

 

 

 

Title:  Managing Director

 

 

 

 

 

 

PUTNAM INVESTMENT MANAGEMENT, LLC on behalf of:
      PUTNAM VARIABLE TRUST- PUTNAM VT HIGH
             YIELD FUND
      PUTNAM HIGH YIELD TRUST

 

 

 

 

 

 

By:

  /s/  MICHAEL E. DEFAO

 

 

 

 

Name:  Michael E. DeFao

 

 

 

Title:  Senior Vice President

 

 

 

 

 

NEON CAPITAL LIMITED

 

 

 

 

 

 

By:

  /S/  PAUL COPE

 

 

 

Name:  Paul Cope

 

 

 

Title:  Director

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.02*

 

Holder

 

Taxpayer
Identification
Number

 

Shares of Existing
Preferred Stock
and Senior
Preferred Stock

 

Shares of
Common Stock to
be Issued**

 

DLJ Investment Partners II, L.P.

 

13-4048184

 

113,651.2

 

158,632

 

 

 

 

 

 

 

 

 

DLJ Investment Partners, L.P.

 

13-3868693

 

50,512.0

 

70,504

 

 

 

 

 

 

 

 

 

DLJIP II Holdings, L.P.

 

13-4192504

 

35,836.8

 

50,020

 

 

 

 

 

 

 

 

 

Neon Capital Limited

 

 

 

21,000.0

 

29,311

 

 

 

 

 

 

 

 

 

Putnam High Yield Trust

 

04-6415410

 

21,000.0

 

29,311

 

 

 

 

 

 

 

 

 

Putnam Variable Trust – Putnam VT High Yield Fund

 

04-2986135

 

8,000.0

 

11,167

 

 

 

 

 

 

 

 

 

Total

 

 

 

250,000.0

 

348,945

 

 

--------------------------------------------------------------------------------

*

Assumes no transfers after the date of this Agreement.

 

 

**

Assumes 348,945 shares of Common Stock is equal to 7.5% of the Common Stock
outstanding immediately after the Closing (calculated in accordance with
Section 1.02).

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.01

 

The Existing Preferred Stock of Neon Capital Limited is subject to a security
agreement granted in favor of the trustee for the Neon Notes.

 

--------------------------------------------------------------------------------